IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Derry Township Supervisors and      :
Selective Insurance Company of      :
America,                            :
                   Petitioners      :
                                    :
            v.                      : No. 751 C.D. 2016
                                    :
Workers’ Compensation Appeal        :
Board (Reed),                       :
                Respondent          :




                                  ORDER


            AND NOW, this 11th day of April, 2017, the opinion filed January
30, 2017, in the above-captioned matter shall be designated Opinion rather than
Memorandum Opinion, and it shall be reported.



                                    ____________________________________
                                    DAN PELLEGRINI, Senior Judge